Citation Nr: 0104731	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement special monthly compensation on the basis of the 
need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to March 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In addition to the matter currently before the Board, it is 
noted that the issue of entitlement to an increased rating 
for a total right shoulder arthroplasty, currently evaluated 
as 60 percent disabling has also been developed for appellate 
consideration.  However, the regulatory criteria for rating 
this disorder provides for a maximum schedular rating of the 
veteran's current 60 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5051.  It can be argued that a higher rating may be 
assigned on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  The Board does not have the authority to assign 
an extraschedular rating in the first instance.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Moreover, it is noted that by 
rating decision in March 1999, the RO granted a total rating 
based on individual unemployability due to the veteran's sole 
service-connected disability, his right shoulder disorder.  
This is tantamount to an extraschedular award of a 100 
percent rating.  38 C.F.R. § 4.16.  Therefore, the Board 
finds that the only remaining issue is that of entitlement to 
aid and attendance benefits.  


REMAND

The veteran is seeking benefits on the basis of the need for 
the aid and attendance of another person.  A statement from 
his private physician has been submitted that indicates that 
the veteran is unable to dress himself, bathe himself, go to 
the bathroom unassisted or leave the home unattended.  
However, the physician does not indicate the reason for this 
impairment, listing only disabilities of the lower extremity 
among the diagnoses.  This does not account for the level of 
disability described.  While the veteran has been afforded a 
VA examination, that evaluation was for the purpose of 
determining eligibility for a total rating on the basis of 
individual unemployability due to service connected 
disabilities, and not for eligibility for aid and attendance 
benefits.  Still, that evaluation, performed in April 1999, 
showed that the veteran had difficulty with such daily living 
activities as combing his hair, shaving, bathing and going to 
the bathroom.  

Under these circumstances, the claim for aid and attendance 
benefits is remanded for the following:


1.  The RO should arrange for the veteran 
to undergo a comprehensive VA medical 
examination to ascertain the extent and 
severity of his disabilities specifically 
for the purpose of determining his 
eligibility for VA aid and attendance 
benefits.  Each of the veteran's existing 
disabilities should be examined and the 
physician should indicate and discuss the 
effect of these disabilities on the 
veteran's ability to perform daily 
functions. The examiner must fully 
discuss the veteran's impairment as it 
relates to the criteria for this benefit 
as set forth in 38 C.F.R. § 3.352.  Any 
discussion should include whether the 
impairment is related to service-
connected or non-service-connected 
disability.   The physician should 
certify whether or not the veteran 
requires regular aid and attendance of 
another person.  The entire claims folder 
should be made available to the physician 
prior to the examination, and he or she 
is asked to indicate that he or she has 
reviewed the claims folder. The physician 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by a specialist is 
determined to be warranted in order to 
evaluate the veteran's disabilities, such 
testing or examination is to be 
accomplished.  All tests deemed necessary 
by the examiner are to be performed.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (2000); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Then the RO should adjudicate the 
veteran's claim with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.   In adjudicating the claim the 
RO should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).


Thereafter, if the decision remains adverse, the veteran and 
his representative, should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto.  Then, the claims 
folder should be returned to the Board for further appellate 
consideration, if in order.  The veteran need take no action 
until he is so informed.  The purposes of this REMAND are to 
obtain additional information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



